SMITH, TRACY M., Judge
(concurring in part, dissenting in part)
I respectfully dissent from that part of the majority opinion reversing the restitution award. The plain language of the statutes leads me to conclude that a conservator need not be a “victim” to recover restitution on behalf of the protected person, and that the inclusion of family members, guardians, and custodians in the definition of “victim” does not remove a conservator’s independent statutory authority to seek restitution on the protected person’s behalf. The restitution statute and the conservator statute are properly read harmoniously to permit a conservator to seek restitution on behalf of a crime victim.
L.S.S. requested, and the district court ordered, restitution of $4,895.56 that appellant took from A.C.’s bank account to pay for repairs to appellant’s truck. L.S.S. did not request, and the district court did not order, restitution for any expenses in*655curred by L.S.S. in connection with this matter.
Without question, A.C. is a crime victim entitled to seek restitution under the restitution statute. A.C. meets the definition of “victim” because he is “a natural person who incur[red] loss or harm as a result of a crime,” see Minn. Stat. § 61lA.01(b) (2016), and, as a victim, he has the right to receive restitution as part of the disposition of a criminal charge, see Minn. Stat. § 611A.04, subd. 1 (2016).
A.C., a vulnerable adult, is also a protected person under the conservator statute. See Minn. Stat. § 524.5-401 (2016). And L.S.S., as the conservator, is authorized under the conservator statute to act on behalf of A.C. to preserve his estate. In the order establishing conservatorship, L.S.S. was given the power and duty to collect all debts and claims in favor of A.C., to represent A.C. in court proceedings, and to apply on behalf of A.C. for any assistance, services, or benefits available through any unit of government. Each of these powers and duties is authorized by the conservator statute. Minn. Stat. § 524.5417(c)(3), (6) (2016). And each of these powers and duties applies easily to seeking restitution on behalf of the protected person: A.C. has a claim for the money that appellant misused, the restitution process is a court proceeding, and the district court is a governmental unit through which a conservator may apply for the benefit of restitution. See id.
The majority opinion, however, concludes that the restitution statute forecloses the conservator’s authority to seek restitution because the restitution statute is more specific than the conservator statute. But the question of which statutory provision is the more specific arises only when two statutory provisions irreconcilably conflict. “[WJhen two provisions of law are in irreconcilable conflict with one another, the special provision shall prevail and shall be construed as an exception to the general provision.” State v. Barrientos, 837 N.W.2d 294, 302 (Minn. 2013) (quotation omitted). “But, whenever possible, potentially conflicting general and special provisions ‘shall be construed ... so that effect may be given to both,’ ” Id. (quoting Minn. Stat. § 645.26, subd. 1 (2016)). In my view, the restitution statute and the conservator statute do not conflict, much less irreconcilably.
Nothing in the conservator statute or the restitution statute suggests that the protected person under the conservator statute cannot be a victim under the restitution statute, and nothing in either statute prohibits conservators from seeking restitution on behalf of such a protected person. Under section 611A.04, the victim has a right to restitution for a loss as a result of crime; at the same time, under section 524.5-417, the victim’s conservator has the power to act on behalf of the protected person in a court proceeding to seek money lost and owing. There is no inherent conflict; the statutes are reconcilable.
The definition of victim in the restitution statute does not undermine this conclusion. That definition includes not just the natural person who incurred the loss but also the family members, guardian, or custodian of a minor, incompetent, incapacitated, or deceased person. Minn. Stat. § 611A.01(b). Because these latter persons are also defined as “victims,” they are authorized to seek restitution directly under section 611A.04, subdivision 1. But this more expansive definition of “victim” does not conflict with the independent statutory authority of a conservator to seek restitution on the crime victim’s behalf. See Minn. Stat. § 524.5417(c)(3), (6). Because the conservator acts on behalf of the protected person to exercise that person’s right to *656restitution, there is no need for the conservator to also be a victim under the restitution statute. This interpretation thus .does not offend the principle forbidding courts from “adding words or meaning to a statute that are purposely omitted or inadvertently overlooked,” Premier Bank v. Becker Dev., L.L.C., 785 N.W.2d 758, 760 (Minn. 2010) (citation omitted), or the canon of statutory, construction that the expression of one thing is the exclusion of another, State v. Caldwell, 803 N.W.2d 373, 383 (Minn. 2011).
Reconciling the statutes in this way comports with the Minnesota Supreme Court’s approach in Haugland ex rel. Donovan v. Mapleview Lounge & Bottleshop, Inc., 666 N.W.2d 689, 695-96 (Minn. 2003). In that case, the defendants argued that because conservators did not come within the class of persons entitled to sue in their own names under the Minnesota Civil Damages Act, the conservator and wrongful-death trustee of a child could not bring an action on behalf of a child who was entitled to sue under the act. Haugland, 666 N.W.2d at 693. The supreme court rejected that argument and concluded that, because under a different statute the legislature granted the conservator the power to institute suit on behalf of the conservatee, the conservator had the authority to sue on behalf of the child in the child’s name under the Minnesota Civil Damages Act. Id. at 695-96. Like the restitution statute, the act at issue in Haugland contained a list stating that a “spouse, child, parent, guardian, employer, or other person injured” could sue in the person’s own name for damages sustained under the act. Id. at 693. But unlike the majority in this case, the supreme court in Haugland did not engage in a statutory-interpretation analysis of whether the list granting certain injured persons a right to sue on their own behalf under the Minnesota Civil Damages Act might, conflict with a conservator’s independent authority to bring a suit on behalf of a person injured under that act. Id. at 695-96. Because the suit would be brought in the child’s name, on behalf of the child, it was of no consequence that the conservator herself did not qualify as an .injured person under the act. Id. So, too, should the . conservator in this case, be permitted to seek restitution on behalf of the victim-conservatee, without having to qualify as a victim in its own right.
This interpretation does not render meaningless the provision incorporating family members, guardians, and custodians into , the definition of “victim.” A victim as defined by section 611A.01(b) receives additional rights beyond the right to receive restitution, including the right to be notified if. expungement is sought, to receive notice if the offender is released or escapes from incarceration, to be informed of conditions of the offender’s release and the identity of the corrections agent supervising the release, and, for victims of certain offenses, to be informed of the location of an offender on supervised release. Minn. Stat. § 611A.06 (2016). There are reasons why the legislature would extend these rights to family members, guardians, and custodians but not to conservators.
A “guardian” is a person who is appointed “to provide for the needs of’ an incapacitated person, and who has a duty to provide for the person’s “care, comfort, and maintenance needs, including food, clothing, shelter, health care, [and] social and recreational requirements.” See Minn. Stat. §§ 524.5-313(c), -102, subd. 5 (2016). A “custodian” of a person generally means a person who has physical custody of a child. See Minn. Stat. § 518.003, subd. 3(e) (2016). In contrast, a “conservator” is “a person who is appointed by a court to manage the estate of a protected person.” Minn. Stat. § 524.6-102, subd. 3 (2016). *657While family members, custodians, and guardians have a role in caring for the person, a conservator’s only role is in managing that person’s estate.
It is logical, then, that the legislature would extend rights to the family members, guardian, or custodian of a minor, incompetent, or incapacitated victim , that are not extended to the victim’s court-appointed conservator, who has no similar role in protecting the personal safety and well-being of the protected person. By incorporating family members, guardians, and custodians into the definition of “victim,” while not excluding others from exercising their power to make financial claims on behalf of a person who happens to fall within the definition of “victim,” the statute affords those who personally care for the minor, incompetent, or incapacitated victim certain rights relevant to their particular duties, while still allowing a conservator, under an independent statute, to exercise its particular duty to collect payments owed to the victim’s estate.
In sum, the statutes do not conflict and the conservator is authorized to seek restitution on behalf of the crime victim. I would affirm.5

. I also agree with the district court's conclusion that A.C.’s guardian (who is A.C.’s niece and appellant’s cousin) lacks authority to veto the conservator’s restitution request submitted to the district court on behalf of A.C. While the restitution statute authorizes a guardian to seek restitution as a victim, it does not authorize a guardian who chooses not to do so to stop a duly appointed conservator from seeking restitution on a crime victim’s behalf. See Minn. Stat. § 611A.01, .04. Moreover, the guardian statute authorizes a guardian to apply for benefits through a governmental unit “if there is no acting conservator of the estate of the ward,” suggesting that, when there are both, the conservator, not the guardian, has authority in that realm. See Minn. Stat. § 524.5-313(c)(7). In addition, both guardians and conservators are subject to the control and direction of the court in all things and at all times. Minn. Stat, §§ 524.5-313(a), -417(a) (2016).